DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed August 22nd 2022, claims 1-20 are pending for examination with an October 25th 2019 effectively filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.

Claim 18 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5, 16, and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Rhee (US 2016/0379041), hereinafter Rhee, in view of Vasconcelos et al. (US 2021/0012769), hereinafter Vasconcelos, and further in view of Pogorelik et al. (US 2017/0374402), hereinafter Pogorelik.

Claim 1
“A media rendering device, comprising: circuitry configured to: capture a first image associated with a first user; determine a user-type of the first user based on the captured first image, wherein the user-type of the first user corresponds to at least one of an age group of the first user, a gender of the first user, an emotional state of the first user, or a geographical location associated with the first user” Rhee [0006] teaches capturing user images and categorizing users, “recognize a user’s face in an image of the user may include a pattern classifier. The pattern classifier may identify a registered face and a non-registered face. The pattern classifier may be trained to identify user faces based on, … a neural network model. The neural network model …  obtained by modeling a feature of a human nerve cell through a mathematical expression”; the specific classifier like age or gender is inherently disclosed in Rhee;

“determine user-profile information, associated with one of the first user or the determined user-type, based on the captured first image, wherein the user-profile information corresponds to interests or preferences associated with the one of the first user or the determined user-type of the first user” Pogorelik [0017] teaches user profile metadata that “content sensor array 115 is arranged to rank the plurality of content streams. This ranking includes evaluating image, audio, or metadata of a content stream against a user profile … a content sensor is to apply a set of assays to a content stream … a member of set of assays is automatic speech recognition (ASR)”;

“train a neural network model based on the user-type and the user-profile information associated with the determined user-type” Pogorelik [0017] teaches a recurrent neural network (RNN) trained to implement the ASR, and Pogorelik [0033] teaches “the user’s gaze may travel to the TV screen. With the change in user attention, the stream switching engine 240 may turn on closed captions”, and the caption turn on is included in the user profile as disclosed in Pogorelik [0052], “updated user profile may be used in the future increase the system’s sensitively to the user’s preferences”;

“determine first device-assistive information based on application of the trained neural network model on the determined user-type of the first user” Pogorelik [0033] teaches “the user’s gaze may travel to the TV screen. With the change in user attention, the stream switching engine 240 may turn on closed captions”, and the caption turn on is user preference as disclosed in Pogorelik [0052], “updated user profile may be used in the future increase the system’s sensitively to the user’s preferences”;

“control the first media rendering device based on the determined first device-assistive information, to change at
least one configuration setting of the first media rendering device or to output first media content” Vasconcelos [0061] discloses “a user may have a home surveillance system comprising one or more Internet Protocol cameras; in this case, when a user issues a voice command to the wearable device 114, the wearable device 114 may instruct the capture of a frame of image data from the one or more Internet Protocol cameras that cover an identified location of the user. … the image data may have multiple color channels, … only a single channel may be used, e.g., representing a lightness channel”.

Rhee, Vasconcelos, and Pogorelik disclose analogous art. However, Rhee does not spell out the “train neural network” and “change one configuration setting of the media rendering device” as recited above. It is disclosed in Pogorelik and Vasconcelos respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Pogorelik and Vasconcelos into Rhee to enhance its media content presenting functions.

Claim 2
“wherein the user-profile information associated with the one of the first user or the user-type of the first user corresponds to at least one of: a media content interest, a media genre interest, a celebrity interest, a preference related to a configuration setting of the first media rendering device, a time of day preference associated with media playback, previously played media content, or a preference associated with a second media rendering device” Pogorelik [0033] teaches “the user’s gaze may travel to the TV screen. With the change in user attention, the stream switching engine 240 may turn on closed captions”, and the caption turn on is the “a preference related to a configuration setting. The accommodated “audio rendering” and “video rendering” are two media rendering devices as claimed.

Claim 3
“wherein the first device-assistive information corresponds to at least one of a set of instructions, Uniform Resource Locator (URL), address information of a memory associated with the first media rendering device, notification information, one or more hardware configuration parameters, or one or more software configuration parameters” Vasconcelos [0092] discloses “a voice command to send a notification to another user may also not require a response to be sent to the client device 402.”

Claim 4
“wherein the at least one configuration setting of the first media rendering device comprises one of a display setting, a GUI/menu setting, a home page setting, a font setting, a color setting, network setting, security setting, an accessibility setting, an audio setting, a hardware setting, or a software setting associated with the first media rendering device” Vasconcelos [0068] discloses the “image capture device … capture one or more frames of image data having one or more color channels … aspects of the image capture device … the frame rate, frame size and resolution, number of color channels and sample format may be configurable.”

Claim 5
“wherein the captured first image includes images associated with a plurality of users including the first user, and the circuitry is further configured to: determine a user-type of each of the plurality of users; and determine the first device-assistive information based on the determined user-type of each of the plurality of users” Rhee [0006] discloses “[t]he neural network model may be a model obtained by modeling a feature of a human nerve cell through a mathematical expression, and may classify an input pattern as a desired … group”; the “group” as recited in Rhee inherently discloses the “user-type of the user” as claimed.

Claim 16
“wherein the first media content corresponds to notification information rendered through an output device of the first media rendering device or transmitted to a computing device associated with the first user or a second user associated with the first user” Vasconcelos [0092] discloses “a voice command to send a notification to another user may also not require a response to be sent to the client device” and Vasconcelos [0056] discloses “client devices may alternatively comprise ‘smart’ appliances such as … desktop and office computing devices, cameras and robotic devices”.
Claim 18-20
Claims 18-20 are rejected for rationale given for claims 1-2 and 1 respectively.

Claims 6 and 10-15 are rejected under 35 U.S.C. §103 as being unpatentable over Rhee (US 2016/0379041), hereinafter Rhee, in view of Vasconcelos et al. (US 2021/0012769), hereinafter Vasconcelos, and Pogorelik et al. (US 2017/0374402), hereinafter Pogorelik, and further in view of Pather et al. (US 2019/0222620), hereinafter Pather.

Claim 6
“wherein the circuitry is further configured to determine the first device-assistive information is determined based on a common interest or a common user-type of a majority of users from the plurality of users” Pather [0139] discloses “a user of the online social network may specify privacy settings for a user-profile page identify a set of users that may access the work experience information on the user-profile page”.
The “common interest” is construed and cited according to the Specification of the present application, particularly, paragraph [0049] and Figures 3A & 3B.

Rhee, Vasconcelos, Pogorelik, and Pather disclose analogous art. However, Rhee does not spell out the “common interest user-type of a majority of users from the plurality of users” as recited above. It is disclosed in Pather. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Pather into Rhee to enhance its media content presenting functions.

Claim 10
“wherein the circuitry is further configured to: capture a second plurality of images associated with the first user over a period of time, based on the control of the first media rendering device; determine the emotional state of the first user based on the captured second plurality of images; determine second device-assistive information based on the application of the trained neural network model on the determined emotional state of the first user; and control the first media rendering device based on the second device-assistive information, to change the at least one configuration setting of the first media rendering device or to provide second media content” Pather [0046] discloses “[t]he multi-user media effect may be applied to the original (selecting) user for whom the emotional state was detected and at least one other user. … if the user is staring at another user’s video stream and feeling an emotion that triggers a multi-user media effect, the media effect may be targeted at the other user’s video stream”.

Claim 11
“wherein the circuitry is configured to re-train the neural network model is re-trained based on the determined emotional state of the first user and the second media content” Pather [0046] discloses “[t]he multi-user media effect may be applied to the original (selecting) user for whom the emotional state was detected and at least one other user. … if the user is staring at another user’s video stream and feeling an emotion that triggers a multi-user media effect, the media effect may be targeted at the other user’s video stream”.

Claim 12
“wherein the circuitry is further configured to update the user-profile information associated with the first user based on the determined second device-assistive information” Pather [0139] discloses “a user of the online social network may specify privacy settings for a user-profile page identify a set of users that may access the work experience information on the user-profile page”.

Claim 13
“wherein the circuitry is further configured to select the first media content from a plurality of second media content for playback on the first media rendering device” Pather [0079] discloses “playback of the video”.

Claim 14
“wherein the circuitry is further configured to provide a sorted list of the plurality of second media content including
the first media content” Vasconcelos [0019] discloses “apply a weighting to the audio and visual feature tensors prior to use by the linguistic model”.

Claim 15
“wherein the selection of the first media content is based at least on one of a popularity rating of the first media content, a Television Rating Point (TRP) rating of the first media content, a current time of day, or the geographical location of the first user” Vasconcelos [0061] discloses “when a user issues a voice command to the wearable device 114, the wearable device 114 may instruct the capture of a frame of image data from the one or more Internet Protocol cameras that cover an identified location of the user.”

Claims 7-9 are rejected under 35 U.S.C. §103 as being unpatentable over Rhee (US 2016/0379041), hereinafter Rhee, in view of Vasconcelos et al. (US 2021/0012769), hereinafter Vasconcelos, and Pogorelik et al. (US 2017/0374402), hereinafter Pogorelik, and further in view of Douze et al. (US 2019/0179858), hereinafter Douze.

Claim 7
“wherein the circuitry is further configured to: determine priority information associated with each of the plurality of users or the user-type of each of the plurality of users; and select a user from the plurality of users based on the determined priority information associated with each of the plurality of users” Douze [0200] discloses “the social-networking system 160 may analyze the number and/or type of edges 906 connecting particular user nodes 902… depending upon the weights assigned to the actions and relationships for the particular user, … the relationships a user has with another object may affect the weights and/or the ratings of the user’s actions”.

Rhee, Vasconcelos, Pogorelik, and Douze disclose analogous art. However, Rhee does not spell out the “priority associated with the users” as recited above. It is disclosed in Douze. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to
incorporate said feature of Douze into Rhee to enhance its media content presenting functions.

Claim 8
“wherein the circuitry is further configured to determine the first device-assistive information for the selected user based on the application of the trained neural network model on the user-type of the selected user or identification information of the selected user” Rhee [0006] discloses “[t]he neural network model may be a model obtained by modeling a feature of a human nerve cell through a mathematical expression, and may classify an input pattern as a desired … group”.

Claim 9
“wherein the priority information is further associated with at least one of authentication information registered between each of the plurality of users and the first media rendering device, a current time of a day, a proximity of each of the plurality of users with the first media rendering device, a frequency of use of the first media rendering device by each of the plurality of users, usage information, or power consumption information” Douze [0184] discloses “a time stamp, … a count of likes, comments, a count of comments, location, and so on”.

Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Rhee (US 2016/0379041), hereinafter Rhee, in view of Vasconcelos et al. (US 2021/0012769), hereinafter Vasconcelos, and Pogorelik et al. (US 2017/0374402), hereinafter Pogorelik, and further in view of Bhatnagar et al. (US 2017/0169113), hereinafter Bhatnagar.

Claim 17
“wherein the circuitry is further configured to filter playback of sensitive media content on the first media rendering device based on a determination of the first user as an under-age user” Bhatnagar abstract discloses “[a] search server that provides search results to a mobile computing device based on an age of a current user of the mobile computing device. … The search server can estimate the age of the current user by extracting one or more facial features from the image, and determine the estimated age based on the
extracted facial features.”

Rhee, Vasconcelos, Pogorelik, and Bhatnagar disclose analogous art. However, Rhee does not spell out the “determination a user as under age” as recited above. It is disclosed in Bhatnagar. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bhatnagar into Rhee to enhance its media content presenting functions.

Response to Arguments
Applicant's arguments filed August 22nd 2022 have been fully considered but they are not persuasive.
35 USC §101
Applicant traverses claims 18 and 19 rejections under 35 USC §101 by amending the claims to include “by the circuitry”. Said amendment does not overcome the rejections. It is apparent that circuitry on a spring board simply cannot carry out those method steps recited in claims 18 and 19.
35 USC §103
Applicant argues that the combination of Rhee and Vasconcelos does not teach, suggest or render obvious the newly amended features of claim 1. Accordingly, a newly cited reference, Pogorelik et al., is applied in the present Office action.
With respect to the Vasconcelos, Pather, Douze, and Bhatnagar references, applicant is silent on any technical differences between the cited disclosure and the claimed features. A mere assertion of “does not remedy the above-noted deficiencies of Rhee and Vasconcelos” simply cannot overcome the cited references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175